Opinion by
Dowdell, J.
The bill in this case was filed in the name of the Jasper Land Company against the appellees, a© individual defendants; and sought to enjoin them from acting as directors of said Jasper Land Company.
The cause was submitted in the court below for decree on motion to dissolve the injunction for the want of equity, and on the sworn denials of the answer, and on demurrers to the bill.
The chancellor rendered a decree 'sustaining the demurrers to the bill, ordered it dismissed for the want of equity, and dissolved the temporary injunction which had been previously granted. From this decree the complainant appeals.
The decree is affirmed.